Citation Nr: 1748618	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 1952 and from May 1954 to May 1955.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of this and other claims that he also had appealed to the Board, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) - in other words at a Travel Board hearing .  A transcript of the proceeding is of record.

In March 2015 the Board denied this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC/Veterans Court).

In February 2016, in response, the Court granted a Joint Motion for Partial Remand (JMPR) - vacating the Board's decision to the extent it had denied this claim.  Conversely, the Court determined the Veteran had abandoned all other claims the Board had adjudicated, therefore those other claims were not before the CAVC.

In August 2016, after receiving the case back from the CAVC on this remaining claim, the Board remanded it to the Agency of Original Jurisdiction (AOJ) for further development to address the concerns in the February 2016 JMPR.  The AOJ since has continued denying this claim, so it is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

CTS of the upper extremities was not present during the Veteran's active service, did not manifest to a compensable degree within one year of his separation from service, and the most probative (meaning most competent and credible) evidence of record indicates this condition is not otherwise causally related or attributable to his service, including especially to any particular incident of his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for CTS.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist also has been met.  This additional duty includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In this circumstance VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005), citing Russo v. Brown, 9 Vet. App. 46 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This is not, however, tantamount to saying there is a heightened obligation to grant a claim.  There is no reverse presumption requiring VA to grant these types of claims.  That is to say, O'Hare and this line of precedent cases do not raise a presumption that the missing records, if available for consideration, necessarily would support the claim.  Missing records concerning a Veteran's service do not lower the threshold for an allowance of a claim; to repeat, there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing service records, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations related to this claim in July 2014 and May 2017.  The examinations were adequate, especially when considered in conjunction with each other.  The examiners reviewed the relevant medical evidence of record and conducted comprehensive medical evaluations of the Veteran.  His pertinent symptomatology was recorded sufficiently to accurately get a sense of the history of this claimed disability.  Particularly in combination, the Board finds the examination reports to be thorough, complete, and a sufficient base upon which to reach a decision on this claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist has been satisfied.

II.  Service Connection for CTS

Service connection is granted for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service." 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a [relevant] disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection also may be granted for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection additionally is permissible on a presumptive basis for certain chronic diseases, including an organic disease of the nervous system like CTS, by showing the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, however, is rebuttable by affirmative evidence to the contrary.


Still yet, service connection is permissible on a secondary basis for a condition that is proximately due to, the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But compensation is limited in this situation, however, to the extent of disability owing specifically to the aggravation, that is, only the portion above and beyond that existing prior to when the condition was aggravated.

Here, although the Veteran argues that his bilateral (left and right wrist and hand) CTS was caused by or incurred in service, the Board finds that the preponderance of the evidence is against this notion.

During the December 2013 Travel Board Hearing, the Veteran testified that he was stationed at the Scott Field Air Force Base in Illinois.  His duties included keeping the boilers running 24 hours a day and cleaning asbestos off of the boilers.  Cleaning the boilers required him to constantly punch out flues every so many hours, leading to a lot of repetitive motion of his wrists.  The work made him sweat, making it feel ice cold when he stepped outside in the Illinois winter.  He said he never sought actual medical treatment for this while in service, but nonetheless noticed the problem with his wrists approximately 3 years after leaving service.

The service treatment records (STRs) that are available for consideration do not document any neurological complaints, treatment or diagnoses, including owing to cold weather-related injury.  The Veteran's May 1955 examination for separation from service showed no abnormality of his upper or lower extremities, including a neurological abnormality.  His available military personnel records show his military occupational specialty (MOS) in the Air Force was apprentice warehouse specialist, and his MOS in the Army was supply records specialist, which do not tend to suggest an inordinate amount of exposure to cold weather during his service.  38 U.S.C.A. § 1154(a).  However, he nevertheless is competent to report that he was exposed to extremely cold weather during his service in the ways alleged.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Board also finds him credible in this regard.  Given the absence of all of his STRs and complete military personnel file, for purposes of this decision the Board accepts that he was exposed to cold weather during his service.  But even accepting that, there has to be proof of the required correlation between his present-day CTS and that type of activity during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally important respect that the evidence is less favorable to his claim.

As already mentioned the Veteran's second period of service ended in May 1955, and a November 2008 study by a private physician discusses an electromyography-Nerve Conduction Study (EMG-NCS) for upper and lower extremity neuropathy and cervical radiculopathy.  The study found electrophysiologic evidence of bilateral CTS.  But the physician noted that the condition had onset just a year prior and that symptoms of constant numbness and tingling in the hands had progressed gradually to become noticeable in the past 6 months, becoming moderate to severe.  The physician diagnosed CTS, but opined that the sensory symptoms in the hands was suggestive of neuropathy in the context of diabetes mellitus; he did not believe the symptoms were related to the old cold exposure alleged by the Veteran, as the onset had started many years after that incident.

A September 2013 letter by another private physician stated he has treated the Veteran since 2011.  The physician added that, among the Veteran's medical issues, he has treated him for peripheral neuropathy secondary to service-connected cold exposure/injury and that a NCS was needed to further assess the full extent of the Veteran's peripheral neuropathy.  However, the physician's opinion is not supported by the required explanatory rationale, which is where most of the probative value of an opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of a claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

During a more recent July 2014 VA compensation examination, after reviewing the record and evaluating the Veteran, the examiner opined that it conversely was less likely than not that the Veteran has residuals of cold injuries suffered in service to any of his extremities, upper or lower.  In reaching this conclusion, the examiner recounted and accepted the Veteran's contentions regarding cold exposure in service.  However, she observed that a review of the post-service medical records revealed no complaints pertaining to a cold injury until 2008 or thereabouts, approximately 50 years after the Veteran's separation from service.  She pointed out that the current medical literature does not support a latency of 50 or more years before the onset of symptoms after a cold injury exposure.  Moreover, X-rays done for the examination had revealed just minimal degenerative changes, which are inconsistent with a cold weather injury of long-standing duration.  Rather, moderate-to-severe bone change would be expected.  Additionally, the EMG results from 2008 were consistent with the bilateral upper extremity CTS and bilateral lower extremity diabetic sensory polyneuropathy.  The examiner's review of up-to-date medical literature failed to support a causative etiology between cold injuries and the development of CTS and/or diabetic sensory polyneuropathy.

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

During the even more recent May 2017 VA compensation examination, after reviewing the record and evaluating the Veteran, the examiner opined that it was less likely than not that the Veteran's CTS incurred in or was caused by an in-service injury, event or illness.  The examiner noted that the Veteran's medical records were unremarkable for bilateral wrist pain until November 2008, when CTS was diagnosed more than 55 years after he was released from the Air Force.  He had told the examiner that he had been assigned to boiler maintenance for 21/2 months between July 1951 and December 1952 with the Air Force.  His Army exit examination in May 1955, however, demonstrated normal bilateral upper extremities and a normal neurologic exam.  He had not been working in boiler maintenance while on active duty in the Army.  He reported developing wrist pain within 3 years of release from active duty, so in 1958 or thereabouts.  But the examiner also pointed out the Veteran is an insulin-dependent Type II diabetic, which is an increased risk factor for the development of CTS.  And there was no indication of a relationship or correlation between the Veteran's Type II Diabetes Mellitus and his military service, even on an acceptable presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As support of the opinion, the examiner cited to medical literature listing CTS risk factors such as obesity, diabetes, genetic predisposition, and workplace factors.  Such workplace factors include sustained wrist or palm pressure, prolonged wrist extension and flexion, repetitive hand and wrist use, work with vibrating tools, and use of hands in cold temperatures.  Analysis by logistic regression modeling suggested that lifting, using vibrating hand tools, frequent wrist bending activities, and working on an assembly line all were associated with increased risk of CTS.  However, there is controversy regarding the role of workplace factors and there is no definitive evidence that these factors play a role in the development of CTS.

The examiner concluded the Veteran's bilateral CTS is likely related to repetitive-motion injuries that occurred more recently, obesity (Body Mass Index (BMI) greater than 30 is considered obese, and his is 30.13), and diabetes mellitus type II.

In summary, then, the Board finds that given the unremarkable STRs, the normal findings at service separation, and the post-service clinical evidence, the most probative evidence establishes that bilateral CTS was not present during service or manifest to a compensable degree within one year of service separation.  Moreover, as set forth above, VA examiners reviewed the record and considered the Veteran's medical history and concluded that his bilateral CTS was not causally related to his active service or any incident during it.  There is no equally probative evidence to the contrary.

Lastly, the record contains no indication, nor has the Veteran specifically contended, that his bilateral CTS instead is proximately due to, the result of, or being aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Thus, under the circumstances presented, the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

This claim of entitlement to service connection for CTS is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


